ACCEPTED
                                                                                    12-14-00245-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                               1/12/2015 1:43:29 PM
                                                                                       CATHY LUSK
                                                                                             CLERK




                            NO. 12-14-00245-CR
                                                        FILED IN
                                                 12th COURT OF APPEALS
                      IN THE COURT OF APPEALS         TYLER, TEXAS
                                                 1/12/2015 1:43:29 PM
                                                      CATHY S. LUSK
                 TWELFTH COURT OF APPEALS DISTRICT        Clerk


                                TYLER, TEXAS

 ______________________________________________________________________________

                             JUSTIN CHRISTIAN
                                 Appellant

                                      V.

                              STATE OF TEXAS
                                   State

_______________________________________________________________________________

                         MOTION TO WITHDRAW
_______________________________________________________________________________

                TO THE HONORABLE COURT OF APPEALS


      NOW COMES, ALLEN W. ROSS, court-appointed attorney for JUSTIN
CHRISTIAN, Appellant, and respectfully requests that he be allowed to
withdraw from that representation in each case, and would show as follows,
to-wit:

1.    Counsel was appointed to represent Appellant after the sentencing
hearing in this case.
2.   Counsel has filed an Appellate Brief, pursuant to Anders v. California,
386 U.S. 738 (1967). As counsel believes there are no meritorious issues for
appeal, there is no need for continued representation by counsel.

3.     Attached hereto as Exhibit "A" is a copy of a letter sent by certified
mail return receipt requested to Appellant by Counsel. Counsel enclosed a
copy of Appellant's Brief with this letter. Counsel is providing a copy of the
record to Appellant. The letter informs Appellant of his right to file a pro se
Brief, and to seek an extension of time to do so.



                                          RESPECTFULLY SUBMITTED,

                                          ALLEN W. ROSS
                                          Attorney at Law
                                          PO Box 528
                                          Jacksonville, TX 75766
                                          903.683.2454 (voice)
                                          866.576.5317 (fax)
                                          allen@arossatty.com


                                    By:   ____________________________________
                                          ALLEN W. ROSS
                                          SBN: 00788324
                                          Attorney for Appellant
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing
Counsel's Motion to Withdraw was hand delivered to the attorney for the
state and mailed to:

JUSTIN CHRISTIAN
TDCJ-ID #01951215
Bradshaw State Jail
PO Box 9000
Henderson, TX 75693


by depositing same, enclosed in post paid, properly addressed wrapper, in
a Post Office or official depository, under the care and custody of the
United States Postal Service, or by other recognized means pursuant to the
Rules of Appellate Procedure, on the date of filing hereof.




                                  ____________________________________
                                  ALLEN W. ROSS
                                                 EXHIBIT A
         Allen W. Ross
         Attorney & Counselor at Law

January 12, 2015

Certified Mail Receipt 7011 1150 0001 4823 7920
Mr. Justin Christian
TDCJ-ID #01951215
Bradshaw State Jail
P.O. Box 9000
Henderson, TX 75693

      RE:      Appeal of Probation Revocation
               Appellate Cause #12-14-00245-CR
               Twelfth Court of Appeals, Tyler, TX



Dear Mr. Christian:

Enclosed herewith please find the following documents:

      1. a copy of the brief I filed in your case;
      2. a Motion to Withdraw; and
      3. Motion for Pro Se Access to the Appellate Record

After several careful readings of the record in your case, there does not
appear to be and meritorious issues to be raised on direct appeal.

Because I have filed this brief and a Motion to Withdraw, you have the
right to request a copy of the record in your case, to file a pro se brief
in your case, and to request an extension of time to file. This extension
must be filed with the Court of Appeals no later than February 12, 2015.



   142 W. 5th Street | Rusk, Texas 75785 (physical) PO Box 528 | Jacksonville, TX 75766 (mailing)
                                903.683.2454 (voice) ~ 866.576.5317 (fax)
                                          allen@arossatty.com
I am notifying you that this Brief requests that the appeal be found to
be frivolous and be dismissed. Along with the Brief, a Motion to
Withdraw has been filed requesting permission of the appellate court
for Counsel to withdraw from this case that if granted, would leave you
representing yourself as a pro se litigant.

I am further advising you that you have a right to prepare and file a pro
se Brief, meaning that Appellant can prepare and file with the appellate
court his own pro se Brief, under his own signature, pointing out to the
appellate court any errors or problems he sees in the record or any
reason why Appellant feels the appeal is not frivolous. You also have
a right to request an extension of time to file your brief. The brief
and/or the extension request must be filed with the Court of Appeals
no later than February 12, 2015.

 You also have a right to review the record before filing a pro se Brief.
If you desires to file a pro se Brief with the appellate court, then you
should immediately file a Motion for Pro Se Access to the Appellate
Record with the appellate court. In this letter I have included a form
Motion for Pro Se Access to the Appellate Record for this purpose. The
form motion lacks only your signature and the date, and it informs you
that, in order to preserve and pursue his right to review the appellate
record, if you choose to invoke it, you must sign and date the form
motion and send it on to the court of appeals within ten days of the
date of this letter.

      Finally, you are further advised that if you present a pro Se Brief
or Motion for Pro Se Access to the Appellate Record to the appellate
court [Twelfth Court of Appeals, 1517 West Front Street, Suite 354, Tyler,
Texas 75702, Attention: Cathy Lusk, Clerk], then you must also:
1) provide a copy of his Brief to Counsel [Allen W. Ross, P.O. Box 528,
      Jacksonville, Texas 75766]; 2) provide a copy of his Brief to the
      State [Rachel Patton, P.O. Box 450, Rusk, Texas 75785]; and 3)
      include in his Brief a written statement (“Certificate of Service”) that
      you sent copies of his Brief and/or Motion to Counsel and to the
      State.

Sincerely,




ALLEN W. ROSS

Enc.